                                          Case 4:21-cv-01055-KAW Document 25 Filed 07/30/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGELA BUELL,                                      Case No. 4:21-cv-01055-KAW
                                   8                    Plaintiff,                          ORDER DENYING DEFENDANT'S
                                                                                            MOTION TO STRIKE CLASS
                                   9             v.                                         ALLEGATIONS
                                  10     CREDIT.COM, INC.,                                  Re: Dkt. No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 19, 2021, Defendant Credit.com, Inc. filed a motion to strike Plaintiff Angela

                                  14   Buell’s class allegations on the grounds that the recent United States Supreme Court decision in

                                  15   Barr v. American Association of Political Consultants, Inc., 140 S. Ct. 2335 (2020) (“AAPC”),

                                  16   renders the robocall restriction unconstitutional for the five-year period preceding the decision,

                                  17   thereby significantly narrowing the putative class period.

                                  18          Upon review of the moving papers, the Court finds this matter suitable for resolution

                                  19   without oral argument pursuant to Civil Local Rule 7-1(b), and, for the reasons set forth below,

                                  20   DENIES Defendant’s motion to strike.

                                  21                                         I.   BACKGROUND
                                  22          On February 11, 2021, Plaintiff Angela Buell filed a class action complaint against

                                  23   Defendant Credit.com, Inc., alleging that Defendant violated the Telephone Consumer Protection

                                  24   Act (“TCPA”), 47 U.S.C. § 227, by making unsolicited, pre-recorded telemarketing calls.

                                  25   (Compl., Dkt. No. 1 at 1.) Defendant provides credit counseling services. (Compl. ¶ 16.)

                                  26          Plaintiff has been on the National Do Not Call Registry since April 2013, and alleges that

                                  27   Defendant called her personal cell phone three times in February 2021 and delivered three

                                  28   identical pre-recorded voicemails. (Compl. ¶¶ 26-36.) Plaintiff asserts that she did not consent to
                                             Case 4:21-cv-01055-KAW Document 25 Filed 07/30/21 Page 2 of 7




                                   1   receive pre-recorded or telemarketing calls and was not seeking services from Defendant or

                                   2   Defendant’s partners. (Compl. ¶¶ 37-38.) Plaintiff seeks class certification pursuant to Federal

                                   3   Rules of Civil Procedure 23(b)(2) and 23(b)(3) of two Classes: the Pre-recorded No Consent Class

                                   4   and the Do Not Call Registry Class. (Compl. ¶ 41.) Only the putative Pre-recorded No Consent

                                   5   Class, defined below, is the subject of Defendant’s motion:

                                   6                   Pre-recorded No Consent Class: All persons in the United States
                                                       who from four years prior to the filing of this action through trial (1)
                                   7                   Defendant (or an agent acting on behalf of Defendant) called (2) using
                                                       a pre-recorded voice message, and (3) for whom the Defendant claim
                                   8                   (a) they obtained prior express written consent in the same manner as
                                                       Defendant claims they supposedly obtained prior express written
                                   9                   consent to call Plaintiff, or (b) they obtained the person’s number in
                                                       the same manner as Defendant obtained Plaintiff’s number.
                                  10

                                  11   Id.

                                  12            On April 19, 2021, Defendant filed a motion to strike the class allegations that fall within
Northern District of California
 United States District Court




                                  13   the period that the TCPA included a government-debt exception. (Def.’s Mot., Dkt. No. 15 at 1.)

                                  14   On May 3, 2021, Plaintiff filed an opposition. (Pl.’s Opp’n, Dkt. No. 17.) On May 10, 2021,

                                  15   Defendant filed a reply. (Def.’s Reply, Dkt. No. 20.)

                                  16                                      II.      LEGAL STANDARD
                                  17            Federal Rule of Civil Procedure 12(f) provides that, on its own or on motion made by a

                                  18   party, a “court may strike from a pleading an insufficient defense or any redundant, immaterial,

                                  19   impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The function of a Rule 12(f) motion to

                                  20   strike is to avoid the expenditure of time and money that must arise from litigating spurious issues

                                  21   by dispensing with those issues prior to trial....” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d

                                  22   970, 973 (9th Cir. 2010).

                                  23            Using Rule 12(f) as a vehicle for resolving the propriety of class claims, pursuant to Rule

                                  24   23, is generally disfavored, and a motion to strike should only be granted where the allegations in

                                  25   question are “(1) an insufficient defense; (2) redundant; (3) immaterial; (4) impertinent; or (5)

                                  26   scandalous.” Whittlestone, Inc., 618 F.3d at 973-74 (9th Cir. 2010).

                                  27                                            III.   DISCUSSION

                                  28            Defendant moves to strike the class allegation of the “Pre-recorded No Consent Class” on
                                                                                          2
                                             Case 4:21-cv-01055-KAW Document 25 Filed 07/30/21 Page 3 of 7




                                   1   the grounds that the class definition is overbroad in light of the United States Supreme Court’s

                                   2   ruling in Barr v. American Association of Political Consultants, Inc., 140 S. Ct. 2335 (2020)

                                   3   (“AAPC”). (Def.’s Mot. at 4.) In AAPC, the Supreme Court held that the government-debt

                                   4   exception to the robocall restriction, enacted in November 2015, violated the First Amendment as

                                   5   a content-based restriction on speech. 140 S. Ct. at 2343. As a result of the finding in AAPC,

                                   6   Defendant is asking this Court to narrow the Pre-recorded No Consent class period to the period

                                   7   beginning on July 6, 2020, the date of decision, and continuing through trial. (Def.’s Mot. at 4.)

                                   8           A.    1991 Telephone Consumer Protection Act (“TCPA”
                                   9            The 1991 Telephone Consumer Protection Act (“TCPA”) amended the 1934

                                  10   Communications Act by adding a robocall restriction. AAPC, 140 S. Ct. at 2344, 2352. The

                                  11   TCPA’s robocall restriction, 47 U.S.C. § 227(b)(1)(A)(iii), imposed various restrictions on the use

                                  12   of automated telephone equipment to protect consumers from the growing number of
Northern District of California
 United States District Court




                                  13   telemarketers using the equipment to automatically dial telephone numbers and deliver

                                  14   prerecorded or artificial voice messages. AAPC, 140 S. Ct. at 2344. In 2015, the Bipartisan

                                  15   Budget Act amended the robocall restriction to include an exception permitting robocalls by

                                  16   government-debt collectors. 140 S. Ct. at 2344-45. Thus, the TCPA’s robocall restriction

                                  17   prohibited:

                                  18                   [A]ny call (other than a call made for emergency purposes or made
                                                       with the prior express consent of the called party) using any automatic
                                  19                   telephone dialing system or an artificial or prerecorded voice--
                                  20                   (iii) to any telephone number assigned to a paging service, cellular
                                                       telephone service, specialized mobile radio service, or other radio
                                  21                   common carrier service, or any service for which the party is charged
                                                       for the call, unless such call is made solely to collect a debt owed
                                  22                   to or guaranteed by the United States.
                                  23   47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).

                                  24           B.    AAPC and the constitutionality of the Government-Debt Exception

                                  25            In 2020, five years after the government-debt exception was enacted, the United States

                                  26   Supreme Court, in AAPC, addressed whether the government-debt exception constituted a content-

                                  27   based speech regulation in violation of the First Amendment. 140 S. Ct. at 2345.

                                  28   ///
                                                                                         3
                                          Case 4:21-cv-01055-KAW Document 25 Filed 07/30/21 Page 4 of 7




                                   1          In AAPC, the American Association of Political Consultants and three other organizations

                                   2   involved in the political process believed their outreach to citizens would be more efficient and

                                   3   effective if they could make robocalls to cellular telephones. 140 S. Ct. at 2345. Since the

                                   4   organizations were prohibited from placing robocalls because they were not government-debt

                                   5   collectors, they filed an action for declaratory judgment against the U.S. Attorney General and the

                                   6   Federal Communications Commission alleging that § 227(b)(1)(A)(iii) violated the First

                                   7   Amendment. Id.

                                   8          The U.S. District Court for the Eastern District of North Carolina found that the

                                   9   government-debt exception was a content-based restriction on speech, thereby triggering strict

                                  10   scrutiny. 140 S. Ct. at 2345. The district court held that the statute survived strict scrutiny because

                                  11   of the Government’s interest in collecting debt. Id. The U.S. Court of Appeals for the Fourth

                                  12   Circuit vacated the judgment, disagreeing with the district court that the law could survive strict
Northern District of California
 United States District Court




                                  13   scrutiny. 140 S. Ct. at 2345. The Fourth Circuit found the government-debt exception

                                  14   unconstitutional, and severed it from the TCPA’s general robocall restriction. Id. The Supreme

                                  15   Court then granted certiorari. Id. at 2346.

                                  16          The issue before the Supreme Court was whether the robocall restriction with the

                                  17   government-debt exception was unconstitutional, and if so, whether to invalidate the entire 1991

                                  18   robocall restriction, or invalidate and sever the exception from the rest of the statute. 140 S. Ct. at

                                  19   2346, 2348. First, and without a majority opinion, six members of the Supreme Court found that

                                  20   the exception was a content-based restriction in violation of the First Amendment because it

                                  21   favored debt-collection speech over political speech. Id. at 2343, 2346 (Kavanaugh, J.); Id. at 2357

                                  22   (Sotomayor, J., concurring in judgment); Id. at 2363 (Gorsuch, J., concurring in judgment in part

                                  23   and dissenting in part).

                                  24               i.   Severability
                                  25          Having found the government-debt exception unconstitutional, the Supreme Court turned

                                  26   to whether the offending provision could be severed from the statute. Generally, the inclusion of a

                                  27   severability clause “mak[es] clear that the unconstitutionality of one provision does not affect the

                                  28   rest of the law.” AAPC, 140 S. Ct. at 2349. The Supreme Court determined that the express
                                                                                          4
                                          Case 4:21-cv-01055-KAW Document 25 Filed 07/30/21 Page 5 of 7




                                   1   severability clause included in the 1934 Communications Act extended to § 227 required that the

                                   2   government-debt exception be severed from the general robocall restriction so long as “the

                                   3   remainder of the statute is ‘capable of functioning independently’ and thus would be ‘fully

                                   4   operative’ as a law.” Id. at 2352 (quoting Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S.

                                   5   Ct. 2183, 2209 (2020)). Ultimately, a plurality (seven Members of the Court) determined that

                                   6   severability was appropriate because the remainder of the general robocall restriction was capable

                                   7   of being fully operative as a law, because it had functioned independently in the years prior to the

                                   8   addition of the government-debt exception. Id. at 2343-44, 2353.

                                   9          Since the government-debt exception was a relatively narrow exception to the broad

                                  10   robocall restriction, and severing it would not raise any other constitutional problems, the same

                                  11   plurality determined that severance cured the unequal treatment under the First Amendment,

                                  12   thereby preserving the robocall restriction. Id. at 2343-44, 2355. In closing the severability
Northern District of California
 United States District Court




                                  13   discussion, Justice Kavanaugh, joined by Chief Justice Roberts and Justice Alito, explicitly

                                  14   absolved government-debt collectors of liability for robocalls made during that time, but also

                                  15   stated that liability would still attach for anyone who violated the general robocall restriction

                                  16   between 2015 and 2020. Id. at 2355 n.12 (“[O]ur decision today does not negate the liability of

                                  17   parties who made robocalls covered by the robocall restriction.”) Since a majority did not sign on

                                  18   to Judge Kavanaugh’s entire opinion, there is disagreement among district courts as to whether

                                  19   footnote 12 is binding precedent or merely persuasive.

                                  20              ii.   Whether severance is retroactive or prospective

                                  21          Defendant argues that the inclusion of the unconstitutional government-debt exception

                                  22   renders the entire robocall restriction unconstitutional from its amendment in 2015 until the

                                  23   Supreme Court severed the exception in 2020. (Def.’s Mot. at 6; Def.’s Reply at 2.) As a result,

                                  24   Defendant contends that the general robocall exception can only be enforced prospectively. Ids.

                                  25          Defendant argues that footnote 12’s pronouncement that it could still be held liable for

                                  26   robocalls made between 2015 and 2020 is dictum, because “the statement was joined by only three

                                  27   justices, was unnecessary to support the court’s holding, was not based on the facts of the case at

                                  28   hand, and addressed an issue not presented to the Court.” (Def.’s Reply at 7.) Specifically,
                                                                                          5
                                          Case 4:21-cv-01055-KAW Document 25 Filed 07/30/21 Page 6 of 7




                                   1   Defendant asserts that only the three justices in the plurality opinion supported the severability

                                   2   analysis, and thus the footnote, while four Justices concurred in judgment only. (Def.’s Reply at

                                   3   7.) In support of its position, Defendant relies on three district courts that treated the footnote as

                                   4   non-binding dicta. Creasy v. Charter Commc’ns., Inc., 489 F. Supp. 3d 499, 503 (E.D. La. 2020)

                                   5   (characterizing the footnote as “passing Supreme Court dicta of no precedential force”);

                                   6   Lindenbaum v. Realgy, LLC, 497 F. Supp. 3d 290, 295 (2020) (finding the footnote was endorsed

                                   7   by only the three Justices in the plurality opinion); Hussain v. Sullivan Buick-Cadillac-GMC

                                   8   Truck, Inc., No. 5:20-cv-38-Oc-30PRL, 2020 WL 7346536, at *3 (M.D. Fla. Dec. 11, 2020)

                                   9   (agreeing with the analysis in Creasy and Lindenbaum).

                                  10           In opposition, Plaintiff argues that, despite footnote 12 being contained in the three-Justice

                                  11   plurality opinion, seven Justices concurred in the severability discussion rendering the footnote

                                  12   binding. (Pl.’s Opp’n at 3.) The undersigned agrees. Indeed, Justices Sotomayor and Breyer
Northern District of California
 United States District Court




                                  13   (joined by Justices Ginsburg and Kagan), concurred with Justice Kavanaugh’s severability

                                  14   conclusion, which left the longstanding robocall restriction intact. 140 S. Ct. at 2357 (Sotomayor,

                                  15   J., concurring in judgment); Id. at 2363 (Breyer, J., concurring in judgment with respect to

                                  16   severability and dissenting in part) (“I respectfully concur in the judgment with respect to

                                  17   severability and dissent in part [finding the exception does not violate the First Amendment].”).

                                  18   The undersigned is persuaded by the district court’s analysis in McCurley v. Royal Sea Cruises,

                                  19   Inc., No. 17-cv-00986-BAS-AGS, 2021 WL 288164, at *3 (S.D. Cal. Jan. 28, 2021), where the

                                  20   court held that footnote 12 was not dicta because it was joined by six other Justices. (See Pl.’s

                                  21   Opp’n at 6.) The undersigned notes that only Justices Gorsuch and Thomas dissented on the issue

                                  22   of severability. 140 S. Ct. at 2365-66 (Gorsuch, J., concurring in judgment in part and dissenting

                                  23   in part).

                                  24           Furthermore, as the McCurley court noted, Justices Breyer, Ginsburg, and Kagan “would

                                  25   not have held the 2015 amendment to be unconstitutional at all, and they certainly agreed

                                  26   Defendant could be held liable.” McCurley, 2021 WL 288164, at *2. The latter point holds true in

                                  27   the instant case. Here, the alleged robocalls were not protected by the government-debt exception,

                                  28   and, at the very least, six Justices—Chief Justice Roberts, and Justices Kavanaugh, Alito, Breyer,
                                                                                          6
                                          Case 4:21-cv-01055-KAW Document 25 Filed 07/30/21 Page 7 of 7




                                   1   Ginsburg, and Kagan—clearly agreed that Defendant could still be held liable for all robocalls

                                   2   made after the enactment of the unconstitutional exception. See 140 S. Ct. 2355 n.12 (Kavanaugh,

                                   3   J.); Id. at 2357-63 (Breyer, J., concurring in judgment with respect to severability and dissenting in

                                   4   part).

                                   5            Finally, the Court is not persuaded by Defendant’s reliance on Creasy, 489 F. Supp. 3d at

                                   6   507, where the district court reasoned that the exception fundamentally altered the entire statute

                                   7   and required that it be enforced prospectively. (See Def.’s Mot. at 6.) In Creasy, the court held

                                   8   that the entire robocall restriction was void because “it itself was repugnant to the Constitution

                                   9   before the Supreme Court restored it to constitutional health in AAPC.” 489 F. Supp. 3d at 507

                                  10   (emphasis in original). The undersigned, however, is unpersuaded by this rationale because the

                                  11   majority of sitting justices found it proper “to sever the 2015 government-debt exception and leave

                                  12   in place the longstanding robocall restriction.” AAPC, 140 S. Ct. at 2355. Defendant’s reliance on
Northern District of California
 United States District Court




                                  13   Hussain, 2020 WL 7346536, at *3, is similarly misplaced. (Def.’s Mot. at 7.) In that case, the

                                  14   court found that “[t]he 2015 amendment, adding the government-debt exception, changed an

                                  15   otherwise valid statute to an unconstitutional content-based restriction.” Hussain, 2020 WL

                                  16   7346536, at *3 (citing AAPC, 140 S. Ct at 2347-48.) The Hussain court’s determination would be

                                  17   persuasive if the Supreme Court had struck down the entire 1991 robocall restriction. Instead, the

                                  18   Supreme Court only invalidated the 2015 government-debt exception. AAPC, 140 S. Ct. at 2348,

                                  19   2355.

                                  20            Accordingly, the Court finds that the TCPA’s general robocall restriction remained intact

                                  21   from 1991 onward, which includes the entire putative class period, and requires that the pending

                                  22   motion to strike be denied.

                                  23                                        IV.       CONCLUSION
                                  24            For the reasons set forth above, Defendant’s motion to strike is DENIED. Defendant shall

                                  25   file an answer within 14 days of this order.

                                  26            IT IS SO ORDERED.

                                  27   Dated: July 30, 2021                                  __________________________________
                                                                                             KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge
                                                                                         7
